Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimers on 7 May 2021 is acknowledged. Applicant’s amendment of the claims filed 7 May 2021 has been entered. Applicant’s remarks filed 7 May 2021 are acknowledged. 

Election/Restrictions 
INDEPENDENT CLAIM 1 IS DIRECTED TO AN ALLOWABLE PRODUCT. PURSUANT TO THE PROCEDURES SET FORTH IN MPEP § 821.04(B), CLAIMS 11-12, DRAWN TO THE PROCESS OF USING THE ALLOWABLE PRODUCT, WHICH WERE WITHDRAWN FROM CONSIDERATION AS A RESULT OF A RESTRICTION REQUIREMENT, ARE HEREBY REJOINED AND FULLY EXAMINED FOR PATENTABILITY UNDER 37 CFR 1.104.
BECAUSE A CLAIMED INVENTION THAT IS WITHDRAWN FROM CONSIDERATION UNDER 37 CFR 1.142 HAS BEEN REJOINED, THE RESTRICTION REQUIREMENT BETWEEN GROUPS I AND II AS SET FORTH IN THE REQUIREMENT FOR RESTRICTION ELECTION MAILED 21 AUGUST 2020 IS HEREBY WITHDRAWN. IN VIEW OF THE WITHDRAWAL OF THE RESTRICTION REQUIREMENT AS TO THE REJOINED INVENTIONS, APPLICANT(S) ARE ADVISED THAT IF ANY CLAIM PRESENTED IN A CONTINUATION OR DIVISIONAL APPLICATION IS ANTICIPATED BY, OR INCLUDES ALL THE LIMITATIONS OF, A CLAIM THAT IS ALLOWABLE IN THE PRESENT APPLICATION, SUCH CLAIM MAY BE SUBJECT TO PROVISIONAL STATUTORY AND/OR NONSTATUTORY DOUBLE PATENTING REJECTIONS OVER THE CLAIMS OF THE INSTANT IN RE ZIEGLER, 443 F.2D 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). SEE ALSO MPEP § 804.01. 
CLAIMS 1-19 ARE PENDING. CLAIMS 11-12, WHICH WERE PREVIOUSLY WITHDRAWN FROM FURTHER CONSIDERATION PURSUANT TO 37 CFR 1.142(B) AS BEING DRAWN TO A NONELECTED INVENTION, ARE REJOINED HEREIN. CLAIM 19, WHICH WAS PREVIOUSLY WITHDRAWN AS BEING DRAWN TO A NONELECTED SPECIES, IS ALSO REJOINED HEREIN.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Seth E. Cockrum on 11 August 2021.

Please amend the claims as the following:
8.	An isolated host cell, comprising the cloning or expression vector according to claim 7.

9.	The isolated host cell of claim 8, which is a mammalian host cell, a bacterial host cell, a yeast host cell, or an insect host cell.

10.	A process for the production of a polypeptide comprising an amino acid sequence that has at least 95% amino acid sequence identity to an amino acid sequence selected from any one of SEQ ID NOs: 58-70, wherein the amino acid at position 423, as determined with reference to SEQ ID NO: 1, is deleted, and wherein the polypeptide has chondrogenic activity, said process comprising culturing the host cell according to claim 9 under conditions sufficient to express the polypeptide, and thereafter purifying and recovering the polypeptide from the host cell culture.

18.	The kit according to claim 17, wherein one of the containers comprises a single chambered pre-filled syringe.

Please cancel claims 11-16 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. Applicant’s submission of the Terminal Disclaimers on 7 May 2021 has overcome the nonstatutory double patenting rejections over the claims of U.S. Patent No. 9,649,359 and the claims of U.S. Patent No. 10,328,126. With regard to the provisional double patenting rejections over the claims of co-pending Application Nos. 16/349,435 and 16/591,053, since the instant application is the earlier-filed application and the later-filed co-pending applications are rejectable on other grounds, in accordance with MPEP 804, the provisional double patenting rejections are withdrawn without the need of filing a terminal disclaimer. Applicant’s amendment of the claims filed 7 May 2021 has overcome all remaining grounds of objections and rejections. Claims 11-16 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 11 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 11, 2021